          Case 5:21-mj-00025-DUTY Document 10 Filed 01/22/21 Page 1 of 1 Page ID #:26

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES – GENERAL


Case No.        5:21-MJ00025-DUTY                                             Date: January 22, 2021


Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge

Interpreter: N/A
                 D. Castellanos                  Anne Kielwasser, Reporter             Dennise Willett
                 Deputy Clerk                    Court Reporter / Recorder         Assistant U.S. Attorney

  U.S.A. v. Defendant(s)          Present Cust   Bond Attorney(s) for Defendant(s):    Present App Ret
  Kevin Strong                       X     X               Young Kim, DFPD                 X        X


Proceedings: (IN CHAMBERS) MANDATORY RULE 5(f) ORDER

        In accordance with the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020),
the United States is ordered to produce all exculpatory evidence to the defendant under Brady v. Maryland, 373
U.S. 83 (1963), and its progeny. Failing to do so in a timely manner may result in exclusion of evidence, adverse
jury instructions, dismissal of charges, contempt proceedings, or sanctions.




CR-11 (04/15)                                    Criminal Minutes – General               Page 1 of 1
